Citation Nr: 1243903	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine strain, claimed as crushed discs and degenerative disc condition prior to November 15, 2010, and a disability rating in excess of 20 percent since November 15, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral spine with degenerative disc disease (DDD) of L1-2 and L5-S1, claimed as crushed discs, bad alignment, and frequent mid back pain since August 1, 2006.

3.  Entitlement to an initial disability rating in excess of 10 percent for unstable  right knee strain with complete disruption of anterior cruciate ligament since August 1, 2006.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for lumbosacral spine with DDD of L1-2 and L5-S1, a cervical spine strain, and a right knee strain, and assigned each a noncompensable disability rating.  Subsequently, in a March 2010 rating decision, the RO increased the Veteran's disability rating for lumbosacral spine with DDD of L1-2 and L5-S1to 10 percent, a cervical spine sprain to 10 percent, and continued a noncompensable disability rating for a right knee strain.  Additionally, in an October 2010 rating decision, the RO increased the Veteran's disability rating for a right knee strain to 10 percent.  Further, in a May 2012 rating decision, the RO increased the Veteran's disability rating for a cervical spine strain, to 20 percent disabling, effective November 15, 2012, and granted a separate 10 percent disability rating for limitation of motion of the Veteran's right knee disability, effective November 15, 2012.  

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In March 2011, the Board remanded the Veteran's increased rating claims for further examination.  This development has been completed and the claims are ready for review.  


FINDINGS OF FACT

1.  Prior to November 15, 2010, the Veteran's cervical spine condition has been manifested by flexion greater than 30 degrees but not greater than 40, and has not been manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a combined range of motion of the cervical spine not greater than 170 degrees, or incapacitating episodes lasting at least 2 weeks but less than 4 weeks in a 12 month period.  

2.  Since November 15, 2010, the Veteran's cervical spine condition has been manifested by flexion greater than 15 degrees but not greater than 30, and has not been manifested by incapacitating episodes lasting at least 4 weeks but less than 6 weeks in a 12 month period, or favorable ankylosis of the entire cervical spine.  

3.  The Veteran's lumbar spine disability has been manifested by flexion greater than 60 degrees but not greater than 85, and has not been manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, incapacitating episodes lasting at least 2 weeks but less than 4 weeks in a 12 month period.  

4.  The objective medical evidence shows slight instability/subluxation of the right knee, with a complete tear of the ACL and small oblique tear of the posterior horn medial meniscus shown on the August 2010 MRI.    

5.  At no point during the appeal has the Veteran's right knee been ankylosed; nor has there been flexion limited to less than 30 degrees (with pain), extension limited to more than 5 degrees, removal of semilunar cartilage, or evidence of malunion of the tibia or fibula.

6.  Since July 28, 2010, the Veteran's right knee disability has been manifested by degenerative changes of the joint shown on x-ray. 

7.  The competent and probative medical evidence of record does not show that the Veteran's service-connected right knee, cervical spine, or lumbar spine disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for a cervical spine strain prior to November 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for an increased disability rating in excess of 20 percent a cervical spine strain since November 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for an increased disability rating in excess of 10 percent for lumbosacral spine with DDD of L1-2 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2012).

4.  The criteria for an initial disability rating of 20 percent, but no higher, for unstable  right knee strain with complete disruption of anterior cruciate ligament since August 1, 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5258 (2012).

5.  The criteria for a 10 percent disability rating for the service connected right knee disability based on limitation of motion associated with unstable right knee with complete disruption of the anterior cruciate ligament since July 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 2560 (2012).

6.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims of increased disability ratings for his back, neck, and right knee disabilities arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in December 2006, February 2010, August 2010, November 2010, and June 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected disabilities.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  As is the case here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for an increased disability rating for his cervical spine, lumbar spine, and right knee conditions.  

A. Spine Disabilities

The Veteran was initially assigned a 10 percent disability rating for his cervical spine strain, effective August 1, 2006, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5237 (2011).  Subsequently, the Veteran's disability rating for his cervical spine strain was increased to 20 percent, effective November 15, 2010.  The Veteran's DDD of the lumbosacral spine was assigned a 10 percent disability rating effective August 1, 2006 under DC 5243.

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 265; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion  of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent prior to November 15, 2010, and a rating in excess of 20 percent since November 15, 2010 for his service-connected cervical spine disability, and a rating in excess of 10 percent since August 1, 2006 for his service-connected lumbar spine disability.  

The Veteran was afforded a general VA examination in December 2006.  The Veteran reported that he worked full time and did not lose time from work in the past twelve months due to his service-connected disabilities.  He was noted to have and erect posture and stable gait, with no ambulatory aides.  He complained of chronic neck pain and stiffness and lumbar and thoracic spine pain, with no report of radiation.  He reported that his cervical spine disability had no effects on his usual daily activities or occupation.  However, his lumbar spine disability prevented him from all forms of high impact activities, and prevented him from participating in all forms of impact sports, with no significant effects on his occupation.  Flare-ups consisted of severe increase in back pain, muscle spasms, and difficulty walking, which occurred monthly and lasted for four days.  Additionally, no incapacitating episodes were noted in the last twelve months. 

Upon examination of the cervical spine, the examiner noted normal gait and no assistive devices.  The Veteran was found to have decreased cervical spine range of motion (ROM), with flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees.  There was no pain noted during ROM or following repetitive ROM.  The examiner noted that there was no tenderness, crepitus, paraspinal tension, or radiation.  There was normal to light touch of the upper extremities, and five out of five muscle strength.  

Upon examination of the lumbar spine, the examiner noted normal gait and no assistive devices.  The Veteran was found to have decreased lumbar spine ROM, with flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees.  There was no pain noted during ROM or following repetitive ROM.  The examiner noted that there was no tenderness or paraspinal tension.  Normal curves of the spine were preserved, with equal leg lengths. There was normal to light touch of the lower extremities, and five out of five muscle strength.  

December 2006 x-rays of the cervical spine showed no significant abnormalities.  The December 2006 x-ray of the lumbar spine showed advanced degenerative changes at the L5-S1, with mild degenerative disk disease at L1-L2.  The VA examiner concluded that the Veteran had a cervical spine strain, without DJD or DDD, and DDD and DJD of the lumbar spine. 

The Veteran was afforded another VA examination in February 2010.  The Veteran reported no surgery, brace, or ambulatory aids for his back and neck conditions.  He also reported that his neck and back hurt daily at a four out of ten scale.  He reported no flare-ups of his cervical spine, but it was nine out of ten when he laid on it at night.  Additionally, he reported that he had flare-ups to a nine out of ten if he "jarred" his back about once a week.  He reported occasional pain radiation of the right lower extremity down to the knee once every couple of months.  He also did not complain of radiating upper extremity pain or paresthesias, right or left.  He stated that he could not turn his head when it hurts, which was once or twice a week only.  He also did not have any incapacitating episodes, bladder or bowel difficulties, and was not told by any doctors to be at bed rest for both his cervical and lumbar spine disabilities.  The examiner noted that his cervical spine condition had no effect on his occupation.  The Veteran reported that he was able to work out.

Upon examination of the cervical spine, the examiner noted no tenderness to palpation or muscle spasms.  Capillary circulation to the fingers was normal.  Manual muscle strengthening test was five out of five, and sensory testing of the upper extremities was normal.  There was no gross muscle atrophy and tone was normal.  Range of motion in degrees was measured with no complaints of pain.  The Veteran was found to have decreased cervical spine range of motion (ROM), with flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 50 degrees.  

Upon examination of the lumbar spine, the examiner noted that there was no acute distress and gait was normal.  There was no tenderness to palpation, muscle spasms, or complaints of pain to midline percussion of the spine.  Seated straight leg raises were also negative.  Manual muscle strength testing was five out of five.  Additionally, sensory test to thighs, legs, and ankles were normal.  There was no gross muscle atrophy and tone was normal.  Range of motion in degrees was measured twice due to complaints of pain.  The Veteran was found to have decreased lumbar spine ROM, with flexion to 85 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  

The examiner diagnosed the Veteran with a cervical spine strain.   As far as his contentions about the neck being stiff and difficult to move, the Veteran stated that this just happened maybe once to twice a week.  There was no muscle spasm, guarding or localized tenderness which would make it difficult for him to move his neck, and functional impairment was slight.  There was no weakness, fatigability, incoordination or lack of endurance.  Additionally, the examiner diagnosed the Veteran with lumbosacral spine DDD of L1-2 and L5-S1.  The examiner stated that he had no evidence to substantiate the Veteran's claim of crushed disks and there was no "bad alignment."  Specifically, the Veteran reported that no physician had advised him or required him to be at bed rest, and this was true at present and all years since 2006.  Functional impairment was slight to slight plus.  There was no weakness, fatigability, incoordination, or lack of endurance. 

The Veteran testified at the November 2010 hearing that he had increased symptoms of his cervical spine and lumbar spine disabilities.

The Veteran was afforded another VA examination in June 2011.  The Veteran reported that he was currently employed full-time.  Additionally, he lost 10 days of work in the past 12 months due to his back and neck pain.  He was treated with anti-inflammatory medications and muscle relaxants.  Current subjective complaints included intermittent severe pain in the neck, which lasted one week and occurred one to three times per month, with intermittent radiation to both arms during flares.  He did not use any assistive devices.  Additionally, he did not have limitation on walking and had no effects on usual daily activities, except during flare ups when his neck moderately restricted his chores.  Between flares, the Veteran was able to complete necessary work tasks despite his neck condition.    He missed several days of work in the past year due to flares of neck pain.  The effects on his occupation were increased pain and decreased endurance to lifting and reaching, and needed to rest due to severe pain during flares.  He reported one to three episodes of flares per month, which lasted one week.  During the flares he reported that pain was 10 out of 10 associated with radiation of pain into upper arms.  He avoided activities involving lifting, reaching, and walking, which were necessary to get around the house, and rested until the severe pain resolved over one week.  The examiner noted that the Veteran did not have any incapacitating episodes in the last 12 months.  The examiner also stated that the Veteran had subjective complaints of cervical radiculitis, which consisted of intermittent radiation of neck pain into the arms that had been present since the onset of neck pain in 1997.  This occurred on a monthly basis during severe flares. 

Additionally, the Veteran complained of constant 3 to 4 out of 10 pain in the low back.  He denied neurological symptoms or radiation associated with his low back condition.  The Veteran reported that his back disability caused limitation on walking during flares and had mild to no effects on some activities of daily living.  The effects on his occupation included increased pain and decreased endurance to prolonged standing.  He missed three days of work in the past year due to flare ups of back pain.  The flares occurred one to two times a month, lasting three to four days.  The flares included pain increased to 10 out of 10, avoiding activities involving lifting and prolonged standing, and rested until severe pain resolved over three to four days.  The examiner noted that the Veteran did not complain of incapacitating episodes in the last twelve months.  

Upon examining the peripheral nerves of the bilateral extremities, the examiner noted that the Veteran had no muscle atrophy, his motor function strength and coordination was normal, and sensory was intact.  Lastly, the examiner noted that there was no effect on function or ROM of any joint.  

The examination of the Veteran's cervical spine revealed a normal gait, no use of assistive device, and neither favorable nor unfavorable ankylosis of the cervical spine.  The Veteran was found to have decreased cervical spine ROM, with flexion to 30 degrees, extension to 40 degrees, left lateral flexion to 30 degrees, right lateral flexion to 40 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 35 degrees.  The examiner noted that the Veteran had tenderness, crepitus, paraspinal and tension.  Additionally, he had normal to light touch of the upper extremities, five out of five muscle strength, normal muscle tone, and no muscle atrophy.  Further, there was objective evidence of pain with active motion and following three repetitions of ROM.  However, the examiner noted that the Veteran did not have additional limitations following three repetitions of range of motion.  The June 2011 MRI of the cervical spine showed interval demonstration of mild degenerative changes.  The examiner diagnosed the Veteran with DDD and DJD of the cervical spine, without evidence of cervical radiculopathy on physical examination. 

The examination of the Veteran's lumbar/thoracic spine revealed a normal gait, no use of assistive device, and neither favorable nor unfavorable ankylosis of the lumbar spine.  The Veteran was found to have decreased lumbar spine ROM, with flexion to 65 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 30 degrees.  The examiner noted that the Veteran had normal curves of the spine, leg lengths were equal, and paraspinal tenderness.  The examiner noted that the Veteran was negative for muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, he had light touch of the lower extremities, five out of five muscle strength, normal muscle tone, and no muscle atrophy.  Further, there was objective evidence of pain with active motion and following three repetitions of ROM.  However, the examiner noted that the Veteran did not have additional limitations following three repetitions of ROM.  The June 2011 MRI of the lumbar spine showed no acute osseous or soft tissue pathology, levoscoliosis, and advanced degenerative changes of the L5-S1 disc.  The examiner diagnosed the Veteran with DDD and DJD of the lumbar spine.

a. Cervical Spine Disability

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his cervical spine disability prior to November 15, 2010.  As already noted, the next-higher disability evaluation of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the February 2010 VA examination, the Veteran was capable of forward flexion to 40 degrees.  Additionally, the combined range of motion of the cervical spine was no less than 215 degrees, which is greater than the 170 degrees or less requirement needed for a 20 percent rating.  The December 2006 VA examiner noted that there was no tenderness, crepitus, paraspinal tension, or radiation, and normal gait.  Further, the February 2010 VA examiner noted that there was no muscle spasm, guarding or localized tenderness.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from the necessary criteria needed for a 20 percent disability rating at any time prior to November 15, 2010.  

Additionally, the preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his cervical spine disability since to November 15, 2010.  As already noted, the next-higher disability evaluation of 30 percent requires forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  According to the June 2011 VA examination, the Veteran was capable of forward flexion to 30 degrees.   Additionally, the VA examiner noted that there was neither favorable nor unfavorable ankylosis of the cervical spine.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from the necessary criteria needed for a 30 percent disability rating at any time since November 15, 2010.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent since November 15, 2010.  The December 2006 and February 2010 VA examiners noted that there was no pain noted during ROM or following repetitive ROM of the cervical spine.  While the June 2011 VA examiner noted that there was objective evidence of pain with active motion and following three repetitions of ROM, the Veteran did not have additional limitations following three repetitions of range of motion.  At the December 2006 VA examination, the Veteran reported that his cervical spine disability had no effects on his usual daily activities or occupation.  Additionally, at the June 2011 VA examination, the Veteran reported that he had no effects on usual daily activities, except during flare ups when his neck moderately restricted his chores.  Between flares, the Veteran was able to complete necessary work tasks despite his neck condition.  Therefore, even though the Veteran experienced pain upon movement at the June 2011 VA examination, this evidence alone does not demonstrate an overall functional impairment is in excess of a
10 percent prior to November 15, 2010 and a 20 percent since November 15, 2010.  This evidence, considered in totality, demonstrates that a 10 percent disability rating is appropriate prior to November 15, 2010, and a 20 percent disability rating since November 15, 2010 in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 20 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  At the June 2011 VA examination, the Veteran reported that he lost 10 days of work in the past 12 months due to his back and neck pain .  However, at all of the above mentioned VA examinations, the Veteran reported that he did not have any incapacitating episodes in the last 12 months.  Additionally, he reported that he was not prescribed bed rest.  Under this Diagnostic Code, an incident is not considered to be an incapacitating episode unless bed rest is prescribed.  Additionally, the VA examiner did not diagnose the Veteran with intervertebral disc syndrome.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least two weeks but less than four weeks in the past 12 months due to intervertebral disc syndrome prior to November 15, 2010, and at least four weeks but less than six weeks in the past twelve months since November 15, 2010.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted prior to November 15, 2010 and since November 15, 2010.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id.  At the June 2011 VA examination, the Veteran reported subjective complaints of cervical radiculitis, which consisted of intermittent radiation of neck pain into the arms that has been present since the onset of neck pain in 1997.  However, upon examining the peripheral nerves of the bilateral extremities, the examiner noted that the Veteran had no muscle atrophy, his motor function strength and coordination was normal, and sensory was intact.  Lastly, the examiner noted that there was no effect on function or ROM of any joint.  The examiner diagnosed the Veteran with DDD and DJD of the cervical spine, without evidence of cervical radiculopathy on physical examination.  Therefore, the Veteran has not been show to manifest objective neurological abnormalities associated with his cervical spine disability.  As such, a separate disability evaluation based on neurological abnormalities is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 10 percent for cervical spine disability prior to November 15, 2010, and a rating in excess of 20 percent since November 15, 2010, must be denied.

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all increased rating issues on appeal.

b. Lumbar Spine Disability

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his lumbosacral spine disability.  As already noted, the next-higher disability evaluation of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the June 2011 VA examination, the Veteran was capable of forward flexion to 65 degrees.  Additionally, the combined range of motion of the thoracolumbar spine was no less than 205 degrees, which is greater than the 120 degrees or less requirement needed for a 20 percent rating.  The December 2006 VA examiner noted that there was no tenderness or paraspinal tension.  Further, the February 2010 VA examiner noted that there was no tenderness to palpation, muscle spasms, complaints of pain to midline percussion of the spine.  Lastly, the June 2011 VA examiner noted that the Veteran was negative for muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from the necessary criteria needed for a 20 percent rating at any time during the period of appeal.

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent.  At the December 2006 VA examination, the examiner noted that there was no pain noted during ROM or following repetitive ROM.  While the examiner noted that the Veteran's range of motion in degrees was measured twice due to complaints of pain at the February 2010 VA examination, his flexion was still only limited to 85 degrees.  At the June 2011 VA examination, the Veteran reported that his back disability caused limitation on walking during flares and had mild to no effects on some activities of daily living.  The effects on his occupation included increased pain and decreased endurance to prolonged standing.  Additionally, the flares included pain increased to 10 out of 10, avoiding activities involving lifting and prolonged standing, and limited walking to which was necessary to get around the house, and rested until severe pain resolved over three to four days.  Further, the examiner noted that there was objective evidence of pain with active motion and following three repetitions of ROM.  However, the examiner noted that the Veteran did not have additional limitations following three repetitions of range of motion.  While these symptoms certainly indicate a worsening of the Veteran's symptomatology, they do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 20 percent disabling at any time during the appeal period.  Therefore, even though the Veteran experienced pain upon movement, this evidence alone does not demonstrate an overall functional impairment equal to a 20 percent disability evaluation.  This evidence, considered in totality, demonstrates that a 10 percent disability rating is appropriate for the Veteran's lumbar spine disability.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 20 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  At the June 2011 VA examination, the Veteran reported that he lost 10 days of work in the past 12 months due to his back and neck pain .  However, at all of the above mentioned VA examinations, the Veteran reported that he did not have any incapacitating episodes in the last 12 months.  Additionally, he reported that he was not prescribed bed rest.  Under this Diagnostic Code, an incident is not considered to be an incapacitating episode unless bed rest is prescribed.  Additionally, the VA examiner did not diagnose the Veteran with intervertebral disc syndrome.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least two weeks but less than four weeks in the past 12 months due to intervertebral disc syndrome.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id. At the June 2011 VA examination, the Veteran denied neurological symptoms or radiation associated with his low back condition.  Therefore, the Veteran has not been show to manifest neurological abnormalities associated with his back disability.  As such, a separate disability evaluation based on neurological abnormalities is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 10 percent for lumbosacral spine with DDD must be denied.

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all increased rating issues on appeal.

B. Right knee

The Veteran was initially assigned a 10 percent disability rating for his right knee disability, effective August 1, 2006, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5299-5257 (2011).  Subsequently, the Veteran was granted a separate 10 percent disability rating for his right knee disability based on limitation of motion under DC 5010-5260.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Additionally, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Diagnostic Code 5010 contemplates arthritis due to trauma, DC 5260 pertains to leg limitation of flexion, and DC 5257 pertains to impairment of the knee due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DCs 5010, 5257, 5260.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for instability of a knee under Diagnostic Code 5257.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for unstable right knee strain with complete disruption of anterior cruciate ligament since the original date of claim, August 1, 2006.

The Veteran was afforded a general VA examination in December 2006.  The Veteran reported that he worked full time and did not lose time from work in the past twelve months due to his disabilities.  He was noted to have erect posture and stable gait, with no ambulatory aides.  The Veteran complained of knee pain, stiffness, swelling, and repetitive right knee instability.  No history of dislocation.  The Veteran reported that his knee disability prevented him from participating in all sports that required rapid start/stop motions, with no significant effects on his occupation.  The Veteran reported no flares of the right knee. 

Upon examination, the examiner noted that the Veteran had no scars, deformities, quadriceps atrophy, tenderness, crepitus, or effusion of the right knee.  The examiner noted that the Veteran's flexion was 0 to 140.  There was no pain noted during or following repetitive ROM testing.  Additionally, there were negative drawers and collaterals without laxity.  The McMurray's test showed the Veteran's right knee was without apprehension or pain.  

Bilateral knee x-rays in December 2006 showed no significant abnormalities.  The VA examiner concluded that the Veteran had a right knee strain, but no DJD.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he had no surgery, brace, or ambulatory aids for his knee disabilities.  His right knee went "sideways" easily, where it could be hyperextend, which he described as giving way.  A couple of times in the past one or two months were when these things happened, and then it was extreme achiness for a few days.  There was occasional slight swelling and occasional popping.  He reported that he could not work at his desk or sit down when his knee hurt a lot; however, he was able to work.  

Upon examination of the right knee, there was no tenderness to palpation.  Examination of the cruciate and collateral ligament showed no instability, with external torsion negative.  There was also no effusion, crepitation palpated on active motion, or fatigability.  There was 10 degrees of hyperextension on the right.  There was no pain on passive motion of the patella from side to side, or backward compression of the patella against the femoral condyles.  The examiner noted that the Veteran's flexion was 110/115 and extension was 0 degrees.  There was also no complaint of pain. 

The examiner diagnosed the Veteran with a right knee strain.  There was no clinical evidence of chondromalacia.  Hyperextension was not painful, functional impairment of the right knee was slight plus.  There was no weakness, fatigability, incoordination, lack of endurance, or lateral instability.  There was no subluxation, objective evidence that he suffered from the equivalent of dislocated cartilage with forewent episodes of "locking" and pain, or effusion detected.

The Veteran was afforded another VA examination on July 28, 2010.  The Veteran reported current symptoms of pain while sitting with his knees bent, and giving way frequently, which is relieved by extending the knee or getting up.  Pain was listed as always anterior in the vicinity of the patella.  The Veteran reported using a knee brace for martial arts only.  He also reported effects on usual daily activities, such as exercise, sports, traveling, and dressing.  The effects on his occupation included increased absenteeism, pain, and having to get up more often.  The Veteran reported flares that occurred every other month for one week.

Upon examination, the examiner noted that the Veteran had no scars, deformities, quadriceps atrophy, tenderness - neither in the patellofemoral joint nor medial or lateral joints lines, crepitus, or effusion of the right knee.  The examiner noted that the Veteran's flexion was 0 to 140 and extension was 140 to 0 degrees.  Additionally, there were negative drawers and collaterals without laxity.  The McMurray's test showed the Veteran's right knee was without apprehension or pain.  Moreover, he Veteran was noted to have no subluxation or instability of the right knee.  There was no objective evidence of pain with active motion or following three repetitions of ROM.  The examiner diagnosed the Veteran with DJD, ACL tear, degenerative changes to the medical meniscus, and slight instability of the right knee.  After reviewing the August 2010 MRI report, which showed a complete tear of the ACL, small joint effusion, and a question of degenerative change or small oblique tear posterior horn medial meniscus, the VA examiner diagnosed the Veteran with an unstable right knee with complete disruption of the anterior cruciate ligament.

July 2010 x-rays showed that there was mild narrowing of the right medial compartment and a tiny osteophyte off the right medial tibial plateau.  The reviewer's impression was mild degenerative findings in the right medial compartment.  

The Veteran testified at the November 2010 hearing, that he had instability of his right knee. 

The file contains an April 2011 orthopedic surgery consult note pertaining to his right knee disability.  The Veteran reported episodic buckling and giving way.  Upon examination, the Veteran's knee showed tiny effusion, full range of motion, no laxity to varus/valgus stress testing, positive Lachman, and mildly positive pivot shift.  The August 2010 MRI was reviewed and showed a possible torn meniscus and a probably torn ACL.  The physician had a lengthy discussion about management, and the Veteran was put on a surgical list.

The Veteran was afforded another VA examination in June 2011.  The Veteran complained of intermittent moderate to severe pain, which occurred every two months, lasting one week.  He reported chronic instability of the right knee.  The Veteran reported that he planned on undergoing surgery to repair his torn ACL in the near future.  He also reported wearing a knee brace during strenuous activities.  The Veteran's effects on usual daily activities included moderately effecting chores, exercise, mildly effecting recreation, and preventing sports.  Additionally, no significant effects on his occupation were noted.  He reported flares every two months, which lasted one week.  He limited activities during flares involving prolonged walking, standing, and lifting, but he was able to perform necessary tasks at work and light chores.  

Upon examination, the examiner noted that the Veteran had no scars, deformities, quadriceps atrophy, tenderness, crepitus, or effusion of the right knee.  The examiner noted that the Veteran's flexion was 0 to 115 and extension was 115 to 0 degrees.  Additionally, there were negative drawers and collaterals with laxity.  The McMurray's test showed the Veteran's right knee had apprehension and pain.  Moreover, the Veteran was noted to have slight subluxation or instability.  There was no objective evidence of pain with active motion or following three repetitions of ROM.  The examiner diagnosed the Veteran with DJD, ACL tear, degenerative changes to the medical meniscus, and slight instability of the right knee.

In light of the evidence, the Veteran is entitled to an increased disability rating of 20 percent for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint under DC 5258.  The August 2010 MRI reports noted showed a possible torn meniscus and a probably torn ACL.  Therefore, because the Veteran has been shown to have dislocated semilunar cartilage, he is entitled to an increased disability rating under DC 5258 throughout the pendency of the appeal.  However, the Board notes that the maximum rating allowed under DC 5258 is a 20 percent disability rating.  Therefore, the Veteran would not be subject to a higher disability rating under this diagnostic code. 

Additionally, the Veteran would also not be subject to a higher disability rating under DC 5257.  At the July 2010 and June 2011 VA examinations, the examiner's concluded that the Veteran had slight instability of the right knee.  Furthermore, previous VA examination reports noted that the Veteran did not display joint instability or recurrent subluxation at the examinations.  Therefore, the Veteran has not been shown to have moderate recurrent subluxation or lateral instability, which is necessary in order to receive an increased disability rating of 20 percent under DC 5257. 

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In addition to the ratings based on instability of the knee, a separate rating may be assigned for limitation of motion.  In a May 2012 rating decision, the RO granted a separate 10 percent disability rating for DDD of the right knee based on limitation of motion associated with unstable right knee with complete disruption of the anterior cruciate ligament, effective November 15, 2010.

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for his right knee disability based on limitation of flexion under Diagnostic Code 5260.  At all relevant points of the claims period, the Veteran has not had motion limited to less than 110 degrees in his right knee.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  Similarly, under Diagnostic Code 5261, limitation of extension to 15 degrees is required for a 20 percent rating.  However, the Veteran's extension is not limited to 15 degrees, due to pain or otherwise.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement, and notes that the Veteran has reported having right knee pain, stiffness, swelling, and giving way.  In this regard, the Board acknowledges that the Veteran experiences flare ups, recurrent pain, and difficulty with certain daily activities as a result of his right knee pain.  However, the severity of his right knee disability is contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's flexion is limited only to 110 degrees, and as such, his range of motion findings do not approach the criteria for a compensable rating under DC 5260 (i.e., 45 degrees of flexion).  Furthermore, the Board considers it significant that the previous VA examiner expressly addressed the Deluca provisions and determined that there was no objective evidence of pain with active motion or following three repetitions of ROM.  

Accordingly, the Board finds that the current 10 percent rating for the Veteran's right knee appears to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  Further, while range of motion studies discussed above would result in noncompensable evaluations under the limitation of motion codes (i.e. Diagnostic Codes 5260 and 5261), motion of the knee is nevertheless limited, and there was evidence of degenerative disease on the July 28, 2010 X-ray.  As such, a 10 percent evaluation is appropriate since July 28, 2010 (not the November 15, 2010 effective date assigned by the RO).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).

The Board has also considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

Finally, the Board is mindful that a private orthopedic specialist has indicated that the Veteran will likely require right knee surgery for his possible torn meniscus and a probably torn ACL in the future.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's right knee disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's right knee disability most closely approximates the criteria for a 20 percent under DC 5258 and a 10 percent under 5010-5260; however, higher 30 and 20 percent disability ratings are not warranted under these diagnostic codes.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 20 percent rating for the Veteran's right knee based on dislocated semilunar cartilage since August 1, 2006, and a separate 10 percent disability rating based on limitation of motion since July 28, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record reflects that the Veteran is noted to be currently employed full-time.  The symptoms associated with the Veteran's cervical spine, lumbar spine, and right knee disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a cervical spine strain prior to November 15, 2010, is denied.

Entitlement to an increased disability rating in excess of 20 percent for a cervical spine strain since November 15, 2010, is denied.

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral spine with DDD of L1-2 and L5-S1, is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for unstable  right knee strain with complete disruption of anterior cruciate ligament since August 1, 2006, is granted.

Entitlement to a disability rating of 10 percent for DDD of the right knee based on limitation of motion associated with unstable right knee with complete disruption of the anterior cruciate ligament since July 28, 2010, is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


